Exhibit 10(g)-2

 

CHANGE IN CONTROL AGREEMENT

 

THIS AGREEMENT made and entered into as of January 1, 2006 between TCF FINANCIAL
CORPORATION, a Delaware Corporation (“TCF Financial” or the “Company”) and
[Name] (the “Executive”).

 

R E C I T A L S:

 

WHEREAS, the Executive has been elected to the position of [Position Title] of
the Company;

 

WHEREAS, the Board of Directors of the Company believes it is imperative to
diminish the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by any pending or threatened Change in Control
(as defined below) of the Company; and

 

NOW, THEREFORE, in consideration of the mutual premises and agreements set forth
herein, the parties hereby agree as follows:

 

1.                                       Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

 

(a)                                  Change in Control.  A “Change in Control”
shall be deemed to have occurred if, prior to the expiration of this Agreement:

 

(i)                                     during any period of two (2) consecutive
years individuals who at the beginning of such period constitute the Board of
Directors of TCF Financial cease for any reason to constitute a majority
thereof, unless the election or nomination for election of each new director was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved; or

 

(ii)                                  any “person”, as defined in sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) is
or becomes the “beneficial owner” as defined in Rule 13d-3 under the Exchange
Act, directly or indirectly, of securities of TCF Financial representing fifty
percent (50%) or more of the combined voting power of TCF Financial’s then
outstanding securities, except for any securities purchased by a TCF employee
benefit plan or trust and any person who becomes a fifty percent (50%)
beneficial owner solely as a result of stock repurchases by TCF Financial; or

 

1

--------------------------------------------------------------------------------


 

(iii)                               the shareholders of TCF Financial approve a
merger or consolidation of TCF Financial with any other corporation, other than
a merger or consolidation which would result in the voting securities of TCF
Financial outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of TCF Financial or such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of TCF
Financial approve a plan of complete liquidation of TCF Financial or an
agreement for the sale or disposition by TCF Financial of all or substantially
all TCF Financial’s assets; provided, however, that no Change in Control will be
deemed to have occurred if such merger, consolidation, sale or disposition of
assets, or liquidation is not subsequently consummated.

 

The date of any Change in Control shall be deemed to be the date on which it is
consummated.

 

(b)                                 Good Reason.                     By
following the procedure set forth in this paragraph, the Executive shall have
the right to terminate the Executive’s employment with the company for “Good
Reason” in the event (i) the Executive is not at all times the same duly elected
officer of the Company that Executive was immediately prior to the Change in
Control; (ii) there is any material reduction in the scope of the Executive’s
authority and responsibility (provided, however, in the event of any illness or
injury which disables the Executive from performing the Executive’s duties, the
Company may reassign the Executive’s duties to one or more other employees until
the Executive is able to perform such duties); (iii) there is a reduction in the
Executive’s Base Salary, an amendment to any stock incentive plan, pension plan
or supplemental employee retirement plan applicable to the Executive which is
materially adverse to the Executive, or a material reduction in the other
benefits to which the Executive was entitled prior to the Change in Control; or
(iv) the Company requires the Executive’s principal place of employment to be
anywhere other than where it was immediately prior to the Change in Control.  If
the Executive proposes to terminate his employment for Good Reason under this
paragraph, the Executive shall give written notice to the Company, specifying
the reason therefore with particularity.  In the event the Executive proposes to
terminate his employment for Good Reason under clause (i), (iii), or (iv) in
this paragraph, the termination shall be effective on the date of such notice. 
In the event the Executive proposes to terminate his employment for Good Reason
under clause (ii) in this paragraph, the Company will have an opportunity to
correct any curable situation to the reasonable satisfaction of the Executive
within the period of time specified in the notice which shall not be less than
thirty (30) days.  If such correction is not so made or the circumstances or
situation is such that it is not curable, the Executive may, within thirty (30)
days after the expiration of the time so fixed within which to correct such
situation, give written notice to the Company that his employment is terminated
for Good Reason effective forthwith.

 

(c)                                  Termination Date.  “Termination Date” means
the date on which the Executive’s employment with the Company is terminated.

 

2.                                       Termination of this Agreement for
“Cause” by the Company.

 

2

--------------------------------------------------------------------------------


 

(a)                                  Termination of this Agreement for “Cause”
applies in the event the Executive:  (i) has engaged in willful and recurring
misconduct in not following the legitimate directions of the Board of Directors
of the Company after fair warning or breached any non-competition or
non-solicitation covenant to which Executive is subject; (ii) has been convicted
of a felony and all appeals from such conviction have been exhausted; (iii) has
engaged in habitual drunkenness; (iv) has been excessively absent from work
which absence is not related to disability, illness, sick leave or vacations; or
(v) has engaged in continuous conflicts of interest between his personal
interests and the interests of the Company after fair warning.

 

(b)                                 Notice of Right to Cure.  If the Company
proposes to terminate its obligations hereunder for Cause under paragraph 2(a),
the Company shall give written notice to the Executive specifying the reasons
for such proposed determination with particularity and specifying a cure the
Company deems appropriate, and, in the case of a termination for Cause under
paragraphs 2(a)(i), (iii), (iv), or (v) the Executive shall have a reasonable
opportunity to correct any curable situation to the reasonable satisfaction of
the Board of Directors of the Company, which period shall be no less than
fifteen (15) days from the Executive’s receipt of the notice of proposed
termination.  Notwithstanding the foregoing, this Agreement shall not be
terminated for Cause unless and until there shall be delivered to the Executive
a copy of the resolution duly adopted by the affirmative vote of not less than
the majority of the members of the Board of Directors of the Company at a
meeting called and held for the purpose (after reasonable notice to the
Executive and an opportunity for the Executive, together with his legal counsel,
to be heard before the Board of Directors) finding that, in the opinion of the
Company’s Board of Directors, the Executive has engaged in conduct justifying a
termination of this Agreement for Cause.

 

3.                                       Termination of Employment Upon Change
in Control – Severance Payments.  In the event of a Change in Control, if:
(i) the Executive terminates his or her employment for any reason by giving the
Company notice within the 30-day period immediately preceding the first
anniversary of the closing date of the Change in Control; or (ii) within the
twenty-four (24) months after the occurrence of such Change in Control the
Executive terminates employment for Good Reason, or (iii) within the six
(6) months before or the twenty-four (24) months after the occurrence of such
Change in Control the Executive’s employment ends for any other reason,
including (x) the Company’s failure to continue to employ Executive after
expiration of Executive’s employment agreement, but not including (y) such an
end of employment by reason of death, disability or after this Agreement has
been terminated for Cause (as defined herein); then the Executive shall be
entitled to the following severance benefits (which benefits in either case are
referred to as the “Termination Payments”):

 

(a)                                  Base Salary and Annual Bonus.  The Company
shall pay the Executive, no later than 30 days after Executive’s termination of
employment, in a single sum, an amount equal to two times the sum of (x) the
Executive’s annual salary at the time of termination; and (y) the average Annual
Bonus paid or payable to Executive in respect of the three calendar years

 

3

--------------------------------------------------------------------------------


 

immediately preceding the year in which termination occurs.  In the event
Executive’s termination occurs after the end of a calendar year, but before a
bonus earned in that calendar year has been paid, the Company shall pay such
bonus to Executive in addition to the amount otherwise payable under this
paragraph (a).

 

(b)                                 Medical and Other Benefits Continuation. 
Executive shall be entitled to continuation of Company medical coverage for the
full period provided under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) at Company expense.  If eligible, Executive shall participate in
retiree medical coverage of the Company on the same terms and conditions as
apply to TCF employees generally.  Executive shall also be entitled to
continuation of all other benefits after employment termination as provided by
the benefit plans or by law; provided that, if Executive obtains new employment
with comparable benefits during the Severance Period, all entitlements under
this paragraph shall cease.  Nothing in this paragraph shall be construed as
providing Executive with coverage under any plan of Employer to which Executive
would not otherwise be entitled and in the event any coverage is unavailable,
e.g. if Executive is uninsurable, Employer’s obligations under this paragraph
may be satisfied by paying to the Executive the cost of such coverage if it were
available, as determined in good faith by the Company.

 

(c)                                  Stock Incentives.  Executive shall be
entitled to such vesting or other benefits as are provided by the award
agreement pertaining thereto.

 

(d)                                 Section 409A of the Internal Revenue Code. 
The arrangements described in this Agreement are intended to comply with
Section 409A of the Internal Revenue Code to the extent such arrangements are
subject to that law.  The parties agree that they will negotiate in good faith
regarding amendments necessary to bring this Agreement into compliance with the
terms of that Section or an exemption therefrom as interpreted by guidance
issued by the Internal Revenue Service.  The parties further agree that to the
extent any part of this Agreement fails to qualify for exemption from or satisfy
the requirements of Section 409A, the affected arrangement may be operated in
compliance with Section 409A pending amendment to the extent authorized by the
Internal Revenue Service.  In such circumstances Company will administer this
Agreement in a manner which adheres as closely as possible to the existing terms
and intent of the Agreement while complying with Section 409A.  This paragraph
does not restrict Company’s rights (including, without limitation, the right to
amend or terminate) with respect to this Agreement to the extent such rights are
reserved under the terms of this Agreement.

 

4.                                       Certain Additional Payments by the
Company.

 

(a)                                  Gross-Up Payment.  Anything to the contrary
notwithstanding, in the event it shall be determined that any payment,
distribution or benefit made or provided by the Company (or any successor
thereto) to or for the benefit of the Executive (whether pursuant to this
Agreement or otherwise) (a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended, (the
“Code”) or any interest or penalties with respect

 

4

--------------------------------------------------------------------------------


 

to such excise tax (such excise tax, together with any such interest and
penalties, are collectively referred to as the “Excise Tax”), then the Company
shall pay the Executive in cash an amount (the “Gross-Up Payment”) such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including but not limited to income taxes
(and any interest and penalties imposed with respect thereto) and any additional
Excise Tax, imposed upon the Gross-Up Payment, the Executive retains (after
payment of such taxes, interest and penalties) an amount of the Gross-Up Payment
equal to the Excise Tax imposed on the Payments.

 

(b)                                 Determination of Gross-Up Payment.  Subject
to paragraph 4(c) below, all determinations required to be made under this
paragraph 4, including whether a Gross-Up Payment is required and the amount of
the Gross-Up Payment, shall be made by the firm of independent public
accountants selected by the Company to audit its financial statements for the
year immediately preceding the Change in Control (the “Accounting Firm”) which
shall provide detailed supporting calculations to the Company and the Executive
within thirty (30) days after the Termination Date.  In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Executive shall appoint another
nationally recognized accounting firm to make the determinations required under
this paragraph 4 (which accounting firm shall then be referred to as the
“Accounting Firm”).  All fees and expenses of the Accounting Firm in connection
with the work it performs pursuant to this paragraph 4 shall be promptly paid by
the Company.  A Gross-Up Payment (as determined pursuant to this paragraph 4)
shall be paid by the Company to the Executive within five (5) days of the
receipt of the Accounting Firm’s determination.  If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or a similar penalty.  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”).  In the event that the Company exhausts its remedies
pursuant to paragraph 4(c) below, and the Executive is thereafter required to
make a payment of Excise Tax, the Accounting Firm shall promptly determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
paid by the Company to the Executive within five (5) days after such
determination.

 

(c)                                  Contest.  The Executive shall notify the
Company in writing of any claim made by the Internal Revenue Service that, if
successful, would require the Company to pay a Gross-Up Payment.  Such
notification shall be given as soon as practicable but no later than ten
(10) business days after the Executive knows of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid.  The Executive shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which it gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due).  If the Company notifies
the Executive in writing prior to the expiration of such period that it desires
to contest such claim, the Employee shall:

 

5

--------------------------------------------------------------------------------


 

(i)                                     give the Company any information
reasonably requested by the Company relating to such claim;

 

(ii)                                  take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, without limitation, accepting legal representation with respect to
such claim by an attorney selected by the Company and reasonably acceptable to
the Executive;

 

(iii)                               cooperate with the Company in good faith in
order effectively to contest such claim;

 

(iv)                              permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
such representation and payment of costs and expenses.  Without limitation on
the foregoing provisions of this paragraph 4(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax, interest and penalties
claimed and sue for a refund or contest the claim in any permissible manner, and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance, on an interest-free basis, the amount of such payment to
the Executive together with any Excise Tax and income taxes imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and further provided that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount.  Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 

(d)                                 If, after the receipt by the Executive of an
amount advanced by the Company pursuant to paragraph 4(c), the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to the Company’s complying with the requirements of paragraph 4(c))
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after any income or other taxes applicable
thereto and assessed on the Executive have been paid by the Executive from such
refund).  If, after the receipt by the Executive

 

6

--------------------------------------------------------------------------------


 

of an amount advanced by the Company pursuant to paragraph 4(c), a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of thirty (30)
days after such determination, then such advance shall be forgiven and shall not
be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.

 

5.                                       Covenant Not to Compete;
Non-Solicitation Covenant.

 

(a)                                  Covenant Not to Compete.  While Executive
is actively employed by the Company and, in the event of a termination of
employment for any reason after a Change in Control, for a period of one year
after such termination of the Executive’s employment, the Executive agrees that
he will not directly or indirectly substantially compete with the Company or the
TCF Subsidiaries; provided, that this covenant shall in no event be enforceable
for any time period that Executive did not receive severance benefits
hereunder.  The Executive shall be deemed to be substantially competing with the
Company and the TCF Subsidiaries if, without the prior written approval of the
Board of Directors of the Company, he becomes an officer, employee, agent,
partner, director or owner of a ten (10) percent or greater equity interest of
any company (or its affiliated companies) which engages in any types of business
in which the Company or the TCF Subsidiaries are engaged at the time of
employment termination and such competing entity operates within a 50 mile
radius of any location operated by the Company or any TCF Subsidiary.

 

(b)                                 Non-Solicitation Covenant.  While the
Executive is actively employed with the Company and, in the event of a
termination of employment for any reason after a Change in Control, for a period
of one year after the Executive’s termination of employment, the Executive
agrees that, except with the prior written permission of the Board of Directors
of the Company, he will not offer to hire, entice away, or in any manner attempt
to persuade any officer, employee, or agent of the Company or any of the TCF
subsidiaries to discontinue his or her relationship with the Company or any of
the TCF Subsidiaries nor will he directly or indirectly solicit, divert, take
away or attempt to solicit any business of the Company or any of its
subsidiaries as to which Executive has acquired any knowledge during the term of
his employment with the Company; provided, that this covenant shall in no event
be enforceable for any time period that Executive did not receive severance
benefits hereunder.

 

(c)                                  Remedies.  If the Executive commits a
breach, or threatens to commit a breach, of any of the provisions of this
paragraph 5, the Company shall have the following rights and remedies, in
addition to any rights and remedies otherwise available at law or equity after
the Company has notified the Executive of the specific conduct or threatened
conflict which it deems in violation of this paragraph 5 and given the Executive
a reasonable opportunity to cease and desist:

 

(i)                                     The right and remedy to have the
provisions of this paragraph 5

 

7

--------------------------------------------------------------------------------


 

specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed by the Executive that any such breach or threatened
breach will cause irreparable injury to the Company and the TCF Subsidiaries and
that money damages will not provide an adequate remedy to the Company and the
TCF Subsidiaries; and

 

(ii)                                  The right and remedy to require the
Executive to account for and pay over to the Company all compensation, profits,
monies, accruals, increments, or other benefits, other than those payable under
this Agreement, derived or received by the Executive or the enterprise in
competition with the Company or any of the TCF Subsidiaries as the result of any
transactions constituting a breach of any part of this paragraph 5, and
Executive agrees to account for and pay over to the Company such amounts
promptly upon demand therefore.

 

6.                                       Benefits in Lieu of Severance Pay
Policy.  The severance benefits provided for in paragraph 3 are in lieu of any
benefits that would otherwise be provided to the Executive under the Company’s
severance pay policy and the Executive shall not be entitled to any benefits
under the Company’s severance pay policy.

 

7.                                       Rights in the Event of Dispute.  In the
event of a dispute between the Company and the Executive regarding this
Agreement, it is the intention of this Agreement that the dispute shall be
resolved as expeditiously as possible, consistent with fairness to both sides,
and that during pendency of the dispute the Executive and the Company shall be
on equal footing, as follows:

 

(a)                                  Arbitration.  Any claim or dispute relating
to the terms and performance of this Agreement, shall be resolved by binding
private arbitration before three arbitrators and any award rendered by any
arbitration panel, or a majority thereof, may be filed and a judgment obtained
in any court having jurisdiction over the parties unless the relief granted in
the award is delivered within ten (10) days of the award.  Either party may
request arbitration by written notice to the other party.  Within thirty (30)
days of receipt of such notice by the opposing party, each party shall appoint a
disinterested arbitrator and the two arbitrators selected thereby shall appoint
a third neutral arbitrator; in the event the two arbitrators cannot agree upon
the third arbitrator within ten (10) days after their appointment, then the
neutral arbitrator shall be appointed by the Chief Judge of Hennepin County
(Minnesota) District Court.  Any arbitration proceeding conducted hereunder
shall be in the City of Minneapolis and shall follow the procedures set forth in
the Rules of Commercial Arbitration of the American Arbitration Association, and
both sides shall cooperate in as expeditious a resolution of the proceeding as
is reasonable under the circumstances.  The arbitration panel shall have the
power to enter any relief it deems fair and just on any claim, including interim
and final equitable relief, along with any procedural order that is reasonable
under the circumstances.

 

(b)                                 Expenses of Prosecution/Defense of Claim. 
During the pendency of a dispute between the Company and the Executive relating
to the terms or performance of this Agreement,

 

8

--------------------------------------------------------------------------------


 

the Company shall promptly pay the Executive’s reasonable expenses of
representation upon delivery of periodic billings for same, provided that
(i) Executive (or a person claiming on his behalf) shall promptly repay all
amounts paid hereunder at the conclusion of the dispute if the resolution
thereof includes a finding that the Executive did not act in good faith in the
matter in dispute or in the dispute proceeding itself, and (ii) no claim for
expenses of representation shall be submitted by the Executive or any person
acting on his behalf unless made in writing to the Board of Directors within one
year of the performance of the services for which such claim is made.

 

8.                                       Other Benefits.  The benefits provided
under this Agreement shall, except to the extent otherwise specifically provided
herein, be in addition to, and not in derogation or diminution of, any benefits
that Executive or his beneficiary may be entitled to receive under any other
plan or program now or hereafter maintained by the Company, or its subsidiaries,
except that there shall be no double payment under this Agreement and any
employment agreement between Company and Executive.

 

9.                                       Successors.  The Company shall require
any successor (whether direct or indirect, by purchase, merger, consolidation,
or otherwise) to all or substantially all of the business and/or assets of the
Company, to expressly assume and agree to perform its obligations under this
Agreement in the same manner and to the same extent that the Company would be
required to perform them if no succession had taken place unless, in the opinion
of legal counsel mutually acceptable to the Company and the Executive, such
obligations have been assumed by the successor as a matter of law.  The
Executive’s rights under this Agreement shall inure to the benefit of, and shall
be enforceable by, the Executive’s legal representative or other successors in
interest, but shall not otherwise be assignable or transferable.

 

10.                                 Severability.  If any provision of this
Agreement or the application thereof is held invalid or unenforceable, the
invalidity or unenforceability thereof shall not affect any other provisions or
applications of this Agreement which can be given effect without the invalid or
unenforceable provision or application.

 

11.                                 Survival.  The rights and obligations of the
parties pursuant to this Agreement shall survive the termination of the
Executive’s employment with the Company to the extent that any performance is
required hereunder after such termination.

 

12.                                 Notices.  All notices under this Agreement
shall be in writing and shall be deemed effective when delivered in person (in
the Company’s case, to its Secretary) or 48 hours after deposit thereof in the
U.S. mails, postage prepaid, addressed, in the case of the Executive, to his
last known address as carried on the personnel records of the Company and, in
the case of the Company, to the corporate headquarters, attention of the
Secretary, or to such other address as the party to be notified may specify by
written notice to the other party.

 

13.                                 Term.  The term of this Agreement shall
commence on the date it is signed and shall continue in effect for as long as
Executive is employed by the Company (or any successor thereof).

 

9

--------------------------------------------------------------------------------


 

14.                                 Amendments and Construction.  This Agreement
may only be amended in a writing signed by the parties hereto.  This Agreement
shall be construed under the laws of the State of Minnesota.  Paragraph headings
are for convenience only and shall not be considered a part of the terms and
provisions of the Agreement.

 

15.                                 No Guarantee of Employment; Prior Severance
Contract Superseded.  This Agreement shall not be construed as any guarantee or
obligation of continuing employment on the part of the Company or Executive. 
This Agreement supersedes and replaces any prior Change in Control contract or
severance contract between Company and Executive.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.

 

 

 

TCF FINANCIAL CORPORATION

 

 

ATTEST:

 

 

By:

 

 

 

 

Lynn A. Nagorske

 

 

 

 

 

Its:  President and Chief Operating Officer

Vice Chairman, General Counsel

 

 and Secretary

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

[Name]

 

10

--------------------------------------------------------------------------------